Citation Nr: 0709940	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  05-18 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Eligibility for Dependents' Educational Assistance Program 
benefits under 38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The appellant is the veteran's daughter.

This appeal comes before the Board of Veterans' Appeals from 
a February 2005 RO decision.


FINDINGS OF FACT

1.  The veteran was awarded a permanent and total disability 
rating based on service-connected disability effective 
February 28, 2003.

2.  The appellant's birthday is June [redacted], 1976, and she turned 
26 years old on June [redacted], 2002, which is before the effective 
date of the veteran's permanent and total disability rating 
based on service-connected disability


CONCLUSION OF LAW

The criteria for eligibility for Dependents' Educational 
Assistance Program benefits under 38 U.S.C.A. Chapter 35 are 
not met.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 21.3021, 21.3040, 21.3041, 21.3043 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

However, these changes are not applicable to claims such as 
the one at issue.  The revised duties to notify claimants 
under 38 U.S.C.A. §§ 5103, 5103A, 5107 and 38 C.F.R. § 3.159 
do not apply to cases involving the waiver of recovery of 
overpayment claims.  The statute in such cases is found in 
Chapter 53, Title 38 of the United States Code, whereas the 
laws governing VA's duties to notify claimants described 
above relate to a different Chapter (that is, Chapter 51, 
Title 38 of the United States Code).  See Barger v. Principi, 
16 Vet. App. 132 (2002).  The statute at issue here is found 
in Chapter 35, not Chapter 51, of Title 38 of the United 
States Code.  Thus, the duties to notify claimants described 
above do not apply here.

Moreover, the duties to notify under 38 U.S.C.A. §§ 5103, 
5103A, 5107 do not affect matters on appeal when the question 
is limited to statutory interpretation.  See Manning v. 
Principi, 16 Vet. App.534 (2002); Smith v. Gober, 14 Vet. 
App. 227 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); cf. Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

Basic eligibility for Dependents Educational Assistance 
Program benefits under Chapter 35 benefits may be established 
in one of several ways, including being the child of a 
veteran who has a total and permanent disability rating from 
a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 
38 C.F.R. § 21.3021.  The record confirms that the appellant 
is the veteran's daughter, and that the veteran is in receipt 
of a permanent and total disability rating based on a 
service-connected psychiatric disability.  

However, eligibility for such Chapter 35 benefits requires 
that the appellant not reach his or her 26th birthday before 
the effective date of a finding of permanent total service-
connected disability.  38 C.F.R. § 21.3040(c).  It is 
undisputed that the appellant reached her 26th birthday on 
June [redacted], 2002.  However, the effective date of the veteran's 
permanent and total service-connected disability effective 
February 28, 2003.  Thus, the appellant turned 26 years old 
before the effective date of the veteran's permanent and 
total service-connected disability rating.  Consequently, the 
appellant is simply not eligible for Chapter 35 educational 
assistance at this time.

In addition, the appellant has not shown, nor is the Board 
aware, of any basis to exempt her from application of this 
regulation.  The basic beginning date of eligibility for 
educational assistance is normally the date the child reaches 
age 18, or the date of the child's completion of secondary 
schooling, whichever occurs first.  38 C.F.R. § 21.3041(a).  
The basic ending date for educational assistance is the date 
of the child's 26th birthday.  38 C.F.R. § 21.3041(c).

The beginning date for eligibility for benefits may be tolled 
if the effective date of the finding of permanent and total 
disability is prior to the child's 18th birthday, but the 
veteran does not receive notice of this rating until after 
the child becomes 18.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 
21.3041(b)(2)(i).  Also, the beginning date may be extended 
if the permanent and total disability rating is assigned 
after the child reaches 18, but before the child turns 26.  
38 C.F.R. § 21.3041(b)(2)(ii).  However, as discussed above, 
the appellant turned 26 before the effective date of the 
finding of permanent and total disability of the veteran.  
Therefore, neither of these exceptions tolls the basic 
beginning date for this appellant's eligibility for 
educational assistance.

Also, the appellant argues that the effective date for the 
veteran's award of a permanent total service-connected 
disability rating based on a service-connected disability 
should have been in 1999, instead of the actually assigned 
effective date of February 28, 2003.  But the record reflects 
that there is a final decision that assigned the effective 
date of February 28, 2003, for the veteran's permanent and 
total service-connected disability.  Even assuming that the 
appellant had standing to challenge the effective date of a 
rating assigned to the veteran, she would have to seek 
revision of the February 28, 2003, effective date based on 
clear and unmistakable error (CUE).  See Rudd v. Nicholson, 
20 Vet. App. 296 (2006) (there cannot be a "freestanding 
claim" for an earlier effective date; indicating that where 
there is a final decision assigning an effective date, 
assignment of the effective date can be challenged based on 
CUE).  

But CUE is a very specific and rare kind of "error."  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  Crippen v. Brown, 9 
Vet. App. 412 (1996).  Mere disagreement with how the RO 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  The appellant's 
argument that the veteran was as disabled in 1999 as in 2003 
is precisely that sort of factual disagreement that cannot 
give rise to a valid claim of CUE.  And to the extent that 
the appellant argues that delays encountered by a specific in 
adjudicating and assigning the effective date for the 
veteran's permanent and total service-connected disability 
rating, that argument likewise does not give rise to a valid 
CUE claim.  Generally, a failure in the duty to assist cannot 
give rise to CUE; nor does it result in "grave procedural 
error" so as to vitiate the finality of a prior, final 
decision.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002); 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).

The Board also notes that the appellant would not qualify for 
an extension of the ending date for her eligibility because 
she would have had to have commenced a program of education 
in the Chapter 35 program prior to her 26th birthday.  See 
38 C.F.R. § 21.3041(e).  The appellant also has raised the 
issue of financial hardship, but extension of the ending date 
of eligibility requires that there have been a suspension in 
the Chapter 35 educational program.  See 38 C.F.R. 
§§ 21.3041(e), 21.3043.  Since no such program had been 
commenced, logically, it could not have been suspended.  

While the Board is respectful of the appellant's arguments 
and concerns as stated in support of her claim, the 
regulatory criteria and legal precedent governing eligibility 
for the receipt of Chapter 35 educational assistance benefits 
are clear and specific.  The Board is bound by these 
criteria.  Therefore, the Board must find that the appellant 
is simply not eligible to receive Dependents Educational 
Assistance Program benefits under Chapter 35 as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where 
the law, rather than the facts, however, is dispositive, the 
"benefit-of-the-doubt" rule does not apply.


ORDER

Eligibility for Dependents' Educational Assistance Program 
benefits under 38 U.S.C.A. Chapter 35 is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


